Case 2:21-cv-07402-ODW-E Document 1 Filed 09/15/21 Page 1 of 10 Page ID #:1




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
    A Limited Liability Partnership
 2  Including Professional Corporations
   BROOKE PURCELL, Cal. Bar No. 260058
 3 KEAHN N. MORRIS, Cal. Bar No. 273013
   AMANDA E. BECKWITH, Cal Bar No. 312967
 4 Four Embarcadero Center, 17th Floor
   San Francisco, California 94111-4109
 5 Telephone: 415.434.9100
   Facsimile: 415.434.3947
 6
     Attorneys for Defendants
 7 SAVE MART SUPERMARKETS and
     THE SAVE MART COMPANIES, INC.
 8

 9                                  UNITED STATES DISTRICT COURT
10                              CENTRAL DISTRICT OF CALIFORNIA
11
     DIVISION OF LABOR STANDARDS                  Case No.
12 ENFORCEMENT
                                                  [Removed from Santa Barbara Superior
13                     Plaintiff,                 Court Case No.: 21CV03151]
14            v.                                  DEFENDANTS SAVE MART
                                                  SUPERMARKETS AND THE SAVE
15 SAVE MART SUPERMARKETS,                        MART COMPANIES, INC. NOTICE
     THE SAVE MART COMPANIES,                     OF REMOVAL OF ACTION
16 INC., and DOES 1-50,                           PURSUANT TO 28 U.S.C. §§ 1331
                                                  AND 1441
17                     Defendant.
                                                  [Filed concurrently with Corporate
18                                                Disclosure Statement; and Civil Case
                                                  Cover Sheet]
19

20                                                Complaint Filed: July 30, 2021
                                                  Trial Date:      None Set
21

22

23

24

25

26

27

28


     SMRH:4827-8742-4506.3                                   DEFENDANTS’ NOTICE OF REMOVAL
Case 2:21-cv-07402-ODW-E Document 1 Filed 09/15/21 Page 2 of 10 Page ID #:2




 1

 2
              TO THE CLERK OF THE ABOVE-ENTITLED COURT, PLAINTIFF

 3
     AND HIS ATTORNEY OF RECORD:

 4
              PLEASE TAKE NOTICE that Defendants Save Mart Supermarkets and The

 5
     Save Mart Companies, Inc.1 (collectively, “Defendants” or “Save Mart”) hereby

 6
     remove the action Division of Labor Standards Enforcement v. Save Mart

 7
     Supermarkets and The Save Mart Companies, Inc.; and Does 1 through 50, pending

 8
     in the Superior Court of California, County of Santa Barbara, Case No. 21CV03151,

 9
     to the United States District Court for the Central District of California. The

10
     removal is based on the existence of a federal question, as the Division of Labor

11
     Standards Enforcement’s (“Plaintiff” or “DLSE”) sick leave claims involve a “right

12
     [that] exists solely as a result of the CBA.” Curtis v. Irwin Industries, Inc., 913 F.3d

13
     1146 (9th Cir. 2019), citing Burnside v. Kiewit Pac. Corp. 491 F.3d 1053, 1059 (9th

14
     Cir. 2007). Thus, its claims are preempted under Section 301 of the Labor

15
     Management Relations Act (“Section 301”). 29 U.S.C. § 185. Alternatively, the

16
     DLSE’s claims substantially depend on the interpretation of the applicable collective

17
     bargaining agreements. This Court has original jurisdiction over the action pursuant

18
     to its federal question jurisdiction for the following reasons:
                             I. CLAIMS AND PROCEDURAL HISTORY
19

20
              1.       The Complaint was filed in Santa Barbara County on July 30, 2021,

21
     and assigned Case No. 21CV03151. In the Complaint, Plaintiff alleges claims for:

22
     (1) sick-day rights under Labor Code section 246.5 pursuant to Labor Code section

23
     248.5(e); (2) civil penalties for violation of Labor Code section 246.5 under Labor

24
     Code section 2699(f)(2); and (3) waiting time penalties under Labor Code sections

25
     201-203.

26

27
     1
28    Defendant The Save Mart Companies, Inc. is an improperly named defendant and will seek
     dismissal from this action.
                                                  -1-
     SMRH:4827-8742-4506.3                                       DEFENDANTS’ NOTICE OF REMOVAL
Case 2:21-cv-07402-ODW-E Document 1 Filed 09/15/21 Page 3 of 10 Page ID #:3




 1            2.       Plaintiff served the Complaint on Defendants on or about August 16,
 2 2021. Plaintiff also served Defendants with a Summons and a Civil Case Cover

 3 Sheet, and a Civil Case Cover Sheet Addendum. Plaintiff also served both of the

 4 filed Proofs of Service of Summons on Defendants. True and correct copies of

 5 these documents are attached as Exhibits A-E.

 6            3.       Exhibits A to E contain all process, pleadings, and orders served on
 7 Save Mart in accordance with 28 U.S.C. 1446(a). No other proceedings have been

 8 held in this action.

 9            4.       Plaintiff did not expressly enumerate any claim under federal law.
10 However, Save Mart’s employees worked for Save Mart under two valid collective

11 bargaining agreements, the Local 8 Save Mart CBA (“Save Mart CBA”) Local

12 8/Local 770 Foodmaxx CBA (“Foodmaxx CBA”) and the Local 8 Save Mart CBA

13 (“Save Mart CBA”) (collectively, the “CBAs”) between Save Mart and the UFCW

14 Local 770 and UFCW Local 8 (collectively, the “Unions”), respectively. Plaintiff

15 cannot avoid preemption by omitting an allegation that the terms and conditions of

16 employment—specifically those alleged here—are subject to the Foodmax CBA and

17 the Save Mart CBA, true and correct copies are attached hereto as Exhibits F and

18 G, respectively.

19            5.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 84(b), 1391 and
20 1446. This district and division embraces the County of Santa Barbara where the

21 action is pending in the Superior Court of California, County of Santa Barbara.

22 Therefore, this action may be removed to this Court pursuant to 28 U.S.C. §

23 1441(a).

24          II. ALL NECESSARY PARTIES HAVE JOINED THIS REMOVAL
25            6.       The Save Mart Companies and Save Mart Supermarkets are the only
26 named defendants in this action. Although the Complaint names Doe defendants,

27 Doe defendants need not join in a Notice of Removal. See Salveson v. Western

28 States Bankcard Assoc., 731 F.2d 1423, 1429 (9th Cir. 1984) (“[o]ur circuit rule is

                                                   -2-
     SMRH:4827-8742-4506.3                                       DEFENDANTS’ NOTICE OF REMOVAL
Case 2:21-cv-07402-ODW-E Document 1 Filed 09/15/21 Page 4 of 10 Page ID #:4




 1 that a party not served need not be joined; the defendants summoned can remove by

 2 themselves”).

 3                                III. TIMELINESS OF REMOVAL
 4            7.       Defendants were served on August 16, 2021, by personal service.
 5 Defendants have removed this case within 30 days of first receiving a paper from

 6 which Defendants could discern that the matter is removable under federal question

 7 grounds as a result of Section 301 preemption, which occurred when service was

 8 completed on August 16, 2021. See 28 U.S.C. § 1446(b)(1) (“the notice of removal

 9 shall be filed within 30 days after the receipt by the defendant, through service or

10 otherwise, of a copy of the initial pleading setting forth the claim for relief”).

11 Accordingly, this notice of removal is timely.

12      IV.        FEDERAL QUESTION JURISDICTION BASED ON SECTION 301
                                      PREEMPTION
13

14            8.       This Court has original jurisdiction under 28 U.S.C. § 1331, and this
15 case may be removed pursuant to the provisions of 28 U.S.C. § 1441(a) and (c)

16 because it is a civil action that presents a federal question.

17            9.       Federal question jurisdiction arises out of the fact that Plaintiff’s claims
18 arise from a right that exists solely from the CBAs, and because adjudication of

19 Plaintiff’s claims require interpretation of the terms of a CBA. Thus, Plaintiff’s

20 claims are completely preempted by federal law under the LMRA. See 29 U.S.C. §

21 185. Section 301 of the LMRA provides that: “[s]uits for violation of contracts

22 between an employer and a labor organization representing employees in an

23 industry affecting commerce . . . may be brought in a district court for the United

24 States having jurisdiction of the parties without respect to the amount in controversy

25 or without regard to the citizenship of the parties.” Id. To ensure uniform

26 interpretations of CBAs, federal common law preempts the use of state contract law

27 in collective bargaining agreement interpretation and enforcement. See Lingle v.

28 Norge Div. of Magic Chef, Inc., 486 U.S. 399, 411 (1988).

                                                     -3-
     SMRH:4827-8742-4506.3                                          DEFENDANTS’ NOTICE OF REMOVAL
Case 2:21-cv-07402-ODW-E Document 1 Filed 09/15/21 Page 5 of 10 Page ID #:5




 1            10.      Further, all state law claims raised by an employee regarding a right
 2 that exists solely from the CBA or that require interpretation of a collective

 3 bargaining agreement must be brought pursuant to Section 301. Curtis, 913 F.3d

 4 1146; Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 211 (1985). “The preemptive

 5 force of section 301 is so powerful that it displaces entirely any state cause of action

 6 for violation of a collective bargaining agreement . . . any state claim whose

 7 outcome depends on analysis of the terms of the agreement.” Newberry v. Pac.

 8 Racing Ass’n, 854 F.2d 1142, 1146 (9th Cir. 1988); see Voorhees v. Naper Aero

 9 Club, Inc., 272 F.3d 398, 403 (7th Cir. 2001) (noting that Section 301 is one of

10 “only two areas in which the Supreme Court has found that Congress intended

11 completely to replace state law with federal law for purposes of federal

12 jurisdiction”).

13            11.      Section 301 specifically has also been held to preempt California state
14 law claims that are substantially dependent upon interpretation of a collective

15 bargaining agreement. Firestone, 219 F.3d at 1066–67; Buck v. Cemex, Inc., 2013

16 U.S. Dist. LEXIS 124111, *1, 17 (E.D. Cal. Aug. 29, 2013) (Labor Code claims

17 preempted by the LMRA because their “resolution … is ‘substantially dependent

18 upon’ the terms of the CBA”). This is so even where interpretation was required to

19 evaluate the employer’s defense to a plaintiff’s state law causes of action. See Levy

20 v. Skywalker Sound, 108 Cal.App.4th 753, 769 (2003) (claim for unpaid wages

21 preempted because it “rest[ed] entirely” on a claim that plaintiff was “entitled . . . to

22 wages at the level set by the CBA”). Where a claim is “inextricably intertwined

23 with consideration of the terms of the labor contract,” it will be preempted. Allis-

24 Chalmers, 471 U.S. at 213.

25            A.       Save Mart’s Sick Leave Is Covered By the CBA
26            12.      Save Mart is an employer within the meaning of the LMRA, 29 U.S.C.
27 § 152(2).

28

                                                   -4-
     SMRH:4827-8742-4506.3                                        DEFENDANTS’ NOTICE OF REMOVAL
Case 2:21-cv-07402-ODW-E Document 1 Filed 09/15/21 Page 6 of 10 Page ID #:6




 1            13.      The Unions are labor organizations within the meaning of Section 2(5)
 2 of the NLRA and Section 301(a) of the LMRA, 29 U.S.C. §§ 152(5) and 185(a).

 3            14.      At all times relevant to Plaintiff’s claims, Save Mart’s employees have
 4 been represented by the Unions in connection with their employment with Save

 5 Mart.

 6            15.      The CBAs state that Save Mart “recognize[es] Union as the exclusive
 7 representative of all regular employees” working in Save Mart’s stores within

 8 Union’s geographical jurisdiction. See Ex. F, Section 1A and Ex. G, Section 1.1.

 9            16.      Pursuant to Section 9C of the Foodmaxx CBA, employees “shall be
10 entitled to sick leave after completion of the probationary period.” Ex. F, at p. 15.

11 Section 9C also sets forth the accrual rates, eligibility requirements, and when Save

12 Mart’s employees are paid for sick days taken. Likewise, Section 14.5 of the Save

13 Mart CBA provides for sick leave benefits, accrual, eligibility, and sick leave pay.

14            17.      Additionally, the Addendum to the Foodmaxx CBA sets forth
15 additional paid sick leave benefits, eligibility requirements, and coverage. See F, at

16 p. 39, Section 10.

17            18.      Plaintiff alleges Save Mart “failed to provide paid sick-days for the first
18 day of a covered absence for employees in Kern County and Santa Barbara County.”

19 Complaint, ¶ 9.

20            B.       Plaintiff’s Claims Are Preempted by the LMRA Because They
                       Require Substantial Interpretation of the CBA
21
                        i.   Plaintiff’s Failure to Reference Section 301 of the LMRA in
22                           The Complaint Does Not Preclude Removal
23            19.      The Complaint omits the fact that the sick leave policies at issue were
24 covered by the CBA. However, a plaintiff may not be permitted to “artfully plead”

25 his complaint to conceal the true nature of the complaint. Young v. Anthony’s Fish

26 Grottos, Inc., 830 F.2d 993, 997 (9th Cir. 1987) (holding that plaintiff’s state law

27 claim was preempted even though operative complaint made no mention of a

28 collective bargaining agreement); Schroeder v. Trans World Airlines, Inc., 702 F.2d

                                                    -5-
     SMRH:4827-8742-4506.3                                         DEFENDANTS’ NOTICE OF REMOVAL
Case 2:21-cv-07402-ODW-E Document 1 Filed 09/15/21 Page 7 of 10 Page ID #:7




 1 189, 191 (9th Cir. 1983), overruled in part on other grounds in Moore-Thomas v.

 2 Alaska Airlines, Inc., 553 F.3d 1241 (9th Cir. 2009). Thus, the fact that Plaintiff has

 3 not made specific reference to the CBA or to Section 301 in the Complaint will not

 4 preclude removal. See Milne Employees Ass’n v. Sun Carriers, Inc., 960 F.2d 1401,

 5 1406 (9th Cir. 1991). The Court may properly look beyond the face of the

 6 Complaint to determine whether the claims asserted are in fact preempted by

 7 Section 301. See Lippitt v. Raymond James Financial Servs., Inc., 340 F.3d 1033,

 8 1041 (9th Cir. 2003). Additionally, the Court may properly look to the facts stated

 9 in the Notice of Removal “to clarify the action a plaintiff presents and to determine

10 if it encompasses an action within federal jurisdiction.” Schroeder, 702 F.2d at 191.

11            20.      An artfully pled state law claim is properly “recharacterized” as a
12 federal claim under the “complete preemption” doctrine, which provides that the

13 preemptive force of Section 301 “converts an ordinary state law complaint into one

14 stating a federal claim for purposes of the well-pleaded complaint rule” and is

15 removable to federal court. Caterpillar Inc. v. Williams, 482 U.S. 386, 393 (1987).

16            21.      Plaintiff’s Complaint, while not specifically identifying the CBA,
17 plainly encompasses claims covered by the CBAs. Indeed, UFCW, Local 8 filed

18 grievances based on the exact same claims alleged in Plaintiff’s Complaint.

19                   ii.     Plaintiff’s Claims Involve a Right that Exists Solely Due to
                             the CBAs
20

21            22.      Section 245.5(a)(1) of the Healthy Workplace Healthy Families Act
22 expressly excludes from the definition of “Employees” those employees covered by

23 a valid collective bargaining agreement. Labor Code section 245.5(a)(1) (excluding

24 “[a]n employee covered by a valid collective bargaining agreement if the agreement

25 expressly provides for the wages, hours of work, and working conditions of

26 employees, and expressly provides for paid sick days or a paid leave or paid time off

27 policy that permits the use of sick days for those employees, final and binding

28 arbitration of disputes concerning the application of its paid sick days provisions,

                                                   -6-
     SMRH:4827-8742-4506.3                                        DEFENDANTS’ NOTICE OF REMOVAL
Case 2:21-cv-07402-ODW-E Document 1 Filed 09/15/21 Page 8 of 10 Page ID #:8




 1 premium wage rates for all overtime hours worked, and regular hourly rate of pay of

 2 not less than 30 percent more than the state minimum wage rate”).

 3            23.      As set forth above, the CBAs govern the terms and conditions of
 4 employment, including paid sick leave eligibility, pay rates, and other procedures

 5 for providing paid sick leave to the covered employees.

 6            24.      Accordingly, the employees on behalf of whom the DLSE seeks relief
 7 are not covered by the California Healthy Workplace Healthy Families Act. Thus,

 8 the claims seek to “purely to vindicate a right or duty created by the CBA itself”—

 9 i.e., sick leave—and are therefore preempted by Section 301 and the inquiry ends

10 there. Curtis, 913 F.3d at 1152, citing Alaska Airlines Inc. v. Schurke, 898 F.3d 904,

11 917-18 (9th Cir. 2018).

12                    iii.   Plaintiff’s Claims Are “Inextricably Intertwined” with
                             Consideration of the Terms of the CBA
13

14            25.      The Court cannot simply look to state law to resolve Plaintiff’s artfully
15 pled claims for breach of a CBA. Plaintiff asserts Save Mart failed to provide sick-

16 day rights under Labor Code section 246.5, and also seeks civil penalties and

17 waiting time penalties. The CBA sets forth the parties’ mutual agreement regarding

18 issues pertaining to paid sick leave. There are a number of provisions in the CBA

19 that must be interpreted, including but not limited to the language concerning sick

20 leave accrual, paid sick days, eligibility, and other sick pay rights. By way of

21 example, Plaintiff alleges that Save Mart “failed to provide sick-days for the first

22 day of a covered absence.” Complaint, ¶ 9. These claims cannot be adjudicated

23 without interpretation of the CBA provisions that govern sick leave pay, eligibility,

24 and other rights to sick leave.

25            26.      Furthermore, the CBA specifically sets forth grievance and arbitration
26 procedures and requires that employees or the Union submit all disputes regarding

27 the terms and conditions of employment pursuant to the grievance procedure. Ex.

28 F, Section 7, Grievance Procedure; see also Section 6. Indeed, UFCW Local 8 has

                                                    -7-
     SMRH:4827-8742-4506.3                                        DEFENDANTS’ NOTICE OF REMOVAL
Case 2:21-cv-07402-ODW-E Document 1 Filed 09/15/21 Page 9 of 10 Page ID #:9




 1 filed two grievances over this exact issue here and those grievances are being

 2 prosecuted by the Union on behalf of employees under the two CBAs. The

 3 promotion of extra-judicial dispute resolution is another purpose of Section 301

 4 preemption. State court lawsuits properly removed on preemption grounds may

 5 then be deferred to arbitration, if the parties to the CBA have so agreed. See

 6 Livadas v. Bradshaw, 512 U.S. 107, 142, n.18 (1994). Here, the parties have so

 7 agreed, and Plaintiff’s claims are therefore subject to arbitration. Accordingly, an

 8 alleged violation of the CBA is subject to the grievance and arbitration procedures

 9 set forth in the CBA. Because all of Plaintiff’s claims are in essence alleged

10 violations of the CBA relating to paid sick leave procedures and practices, the Court

11 will necessarily have to interpret the grievance and arbitration provisions to analyze

12 Plaintiff’s claims in this case.

13            27.      Therefore, Plaintiff’s claims arise under Section 301 of the LMRA, and
14 are therefore preempted by federal law. Removal to federal court is thus warranted.

15                             V. SUPPLEMENTAL JURISDICTION
16            28.      The Court has supplemental jurisdiction over any of Plaintiff’s
17 remaining state law claims to the extent they are not completely preempted by

18 Section 301 or are not so inextricably intertwined with or dependent on an

19 interpretation of the CBA, because they relate to and emanate from the same CBAs

20 that are the subject of the federal question claims. All the pleaded claims thus

21 emanate from and form part of the same “case or controversy,” such that they

22 should all be tried in one action. See Nishimoto v. Federman-Backrach & Assoc.,

23 903 F.2d 709, 714 (9th Cir. 1990). Considerations of convenience, judicial

24 economy, and fairness to the litigants strongly favor this Court exercising

25 jurisdiction over all claims in the Complaint. See Executive Software v. U.S. Dist.

26 Court, 24 F.3d 1545, 1557 (9th Cir. 1994). Accordingly, by virtue of 28 U.S.C. §

27 1441, Defendants are entitled to remove all of Plaintiff’s claims to this Court.

28

                                                   -8-
     SMRH:4827-8742-4506.3                                       DEFENDANTS’ NOTICE OF REMOVAL
Case 2:21-cv-07402-ODW-E Document 1 Filed 09/15/21 Page 10 of 10 Page ID #:10




  1                      VI. NOTICE TO PLAINTIFF AND STATE COURT
  2            29.      Contemporaneously with the filing of this Notice of Removal in the
  3 United States District Court for the Central District of California, written notice of

  4 the removal will be given by the undersigned to counsel for Plaintiff and a copy of

  5 this Notice of Removal will be filed with the Clerk of the Superior Court of

  6 California, County of Santa Barbara, as required by 28 U.S.C. § 1446(d).

  7            WHEREFORE, having provided notice as required by law, the above-
  8 entitled action should be removed from the Superior Court of California, County of

  9 Santa Barbara, to this Court and Save Mart prays that it be so removed.

 10 Dated: September 15, 2021

 11
                                         SHEPPARD, MULLIN, RICHTER & HAMPTON
 12                                      LLP

 13

 14                                      By               /s/ Amanda E. Beckwith
 15                                                        BROOKE PURCELL
                                                           KEAHN N. MORRIS
 16                                                      AMANDA E. BECKWITH
 17                                                      Attorneys for Defendants
 18                                              Save Mart Supermarkets and The Save Mart
                                                             Companies, Inc.
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                   -9-
      SMRH:4827-8742-4506.3                                      DEFENDANTS’ NOTICE OF REMOVAL
